Title: William Smith Shaw to Abigail Adams, 28 December 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            
              Philadelphia Dec 28th. 1798 Fryday Evening
              My dear Aunt
            
            Not a single letter have we received from you since Monday. Uncle sighs and says, I wish Aunt would write oftener and I sigh and say, Ah! if she knew half the happiness her letters gave to you us, I am sure she would write every day in the week.
            Congress debates have been warm and interesting for two days past on Mr. Griswolds motion respecting punishing interferences in the government &c. but it is decided in our favor sixty five to twenty three. Gallatin was very lengthy but I could not understand scarcely a word he said—this mortified me not a little. What! exclaimed I, am I here present before the Legislature of my Country and shall there be an individual, who speaks in such a broken language, that I can not understand him? Don’t you think, Aunt, Gallatin, when he began in life adopted the resolution of King Richard.— “Since I am not shaped for sportive tricks, nor made to court an amorous looking glass—I that am rudely stamped &c. &c am determined to prove a villain—have sworn to be subtle false and treachorous.”
            Yesterday we had a second great dinner & twenty eight gentlemen to dine. We had no levy tuesday, christmas. In one of your letters to me, you ask how I succeed in these publick days? You should have asked the president and not me, for you may be certain I never will say any thing against myself.
            I feel woried about my mother. I have not had a letter from her since I arrived here, & I begin to be afraid that she is sick. We have had a great thaw and the snow is almost gone. I dont remember a severer winter at the Eastward, than we have had here this season.
            Please to remember me affectionately to all and believe me to be / your &c
          
          
            I send you with this letter, a large bundle, but not of newspapers.
          
        